                         Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 1 of 6
Sheet 1 - Jud!!rnentin a Criminal Case with Supervised Release (Re\-', 1212019)                                                Judgment Page I of 6
                                                                                                                    KMT
                                                                   fll.ED          ~
                                        Unit~W?,~~~fes~1Di:strict
                                                           Court
                                                         2n2RWr\ft??,f~yland                         .
              UNITED         STATES         OF AMERIC(:'tC:::K'S OrfJ1fl>GMENT          IN A CRIMINAL CASE
                                                                  1"
                                                         f>, B r,L1'" O(lit,rOffenses Committed on or After November I, 1987)
                                       v.                                         ~pmY
                                                           3'1                    Case Number:   RDB-I-19-CR-00059-00      I
                       MARLYN               NELSON
                                                                                  Defendant's Attorney: Harry D McKnett, CJA
                                                                                  Assistant U.S. Attorney: Zachary Stendig


THE DEFENDANT:
o pleaded guilty to count(s) Is of the Superseding Information
D pleaded nolo contendere to count(s) __     , which was accepted                             by the court.
D was found guilty on count(s) __     alier a plea of not guilty.

                                                                                                           Date                        Count
            Title & Section                                 Nature of Offense                       Offense Concluded                Number!s)
               18:924(c)                              Possession Of A Firearm In                       09/12/2018                         Is
                                                  Futherance Of A Drug Trafficking
                                                                 Crime




    The defendant is adjudged guilty of the offenses listed above and sentenced as provided in pages 2
through    6     of this judgment. The sentence is imposed pursuant to the Sentencing Refornl Act of 1984 as
modified by U.S. v. Booker, 543 U.S. 220 (2005).

D The defendant has been found not guilty on count(s) __
o The Original Indictment is dismissed on the motion of the United States.

     IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all lines, restitution, costs, and special
assessments imposed by this judgment are fully paid.


                                                                                   Februarv 6. 2020
                                                                                  Date of Imposition of Judgment


                                                                                       &L~$.wIt ~"""',,~, • ii'                             ~D
                                                                                  Richard D. Bennett                Date
                                                                                  United States District Judge


Name of Court Reporter: Christine Asif
                          Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 2 of 6
Sheet 2 - Judgment in a Criminal Ca<;c with Supervised   Release (Rev. 12/2019)                                               Judgment Page 2 of 6
 DEFENDANT: Marlyn Nelson                                                                             CASE NUMBER: RDB-I-19-CR-00059-00      I
                                                                   IMPRISONMENT

    The defendant is hereby committed to the custody of the United States Bureau of Prisons 10 be imprisoned for
a total term of~       months beginning as of the date of this judgment. Sentence is to run concurrently with any
Maryland state sentence already imposed in the Baltimore County Circuit Court case 03-K-17-004764 and the
defendant's place of confinement for service of the federal sentence is designated as the Maryland State Institution
of his incarceration.
[8] The court makes the following recommendations to the Bureau of Prisons:
    • Upon completion of defendant's Maryland state sentence. the defendant shall serve the balance in the
         custody of the 13ureau of Prisons and be designated to the FCI       at Fairton, NJ for service of his
         sentence.
    • That the defendant participate in any substance abuse program for which he may be eligible including
         the Residential Drug Abuse Program (RDAP).
    • That the defendant make efforts to get his GED
    • That the defendant participate in a vocational training program for which you may be eligible.
    • That the defendant participate in any appropriate mental health evaluation and treatment program.
[8] The defendant is remanded to the custody of the United States Marshal.

o    The defendant shall surrender to the United States Marshal for this district:

     o    at __    a.m./p.m. on __     '
o    The defendant shall surrender, at his/her own expense. to the institution designated by the Bureau of Prisons
     at the date and time specified in a written notice to be sent to the defendant by the United States Marshal. If
     the defendant does not receive such a written notice. defendant shall surrender to the United States Marshal:

     o     before 2pm on                                                                                _

A defendant who fails to report either to the designated institution or to the United States Marshal as
directed shall he suhjeet to the penalties of Title 18 U.S.c. *3146. If convicted of an offense while on release,
the defendant shall he suhject to the penalties set forth in 18 U.S.c. !l3147. For violation ofa condition of
release, the defendant shall be suhjeet to the sanctions set forth in Title 18 U.S.c. !l3148. Any hond or
property posted may he forfeited and judgment entered against the defendant and the surety in the full
amount of the hondo

                                                                           RETURN

I have executed this judgment as follows:

     Defendant delivered on __                      to __         at __           , with a certified copy of this judgment.



                                                                                  UNITED STATES MARSHAL


                                                                                  13y:                                                       _
                                                                                  DEPUTY U.S. MARSHAL
                          Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 3 of 6
Shl.•..:L3. Judgment ill a Criminal Ca'>c with Supervised Release (Rev, 1212019)                                         Judgment Page 3 of 6
 DEFENDANT:            Marlyn Nelson                                                         CASE NUMBER: RDI3-I-19-CR-00059-00         I


                                                            SUPERVISED             RELEASE
     Upon release from imprisonment, the defendant shall be on supervised release for a tenn of 5 years.

The defendant shall comply with all of the following conditions:

   The defendant shall report to the probation office in the district to which the defendant is released within 72
hO:Jrsof release from the custody of the Bureau of Prisons.

                                                  A.        MANDATORY              CONDITIONS
I)   You must not commit another federal, state or local crime.
2)   You must not unlawfully possess a controlled substance.
3)   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
     o    The above drug testing condition is suspended, based on the court's detertnination that you pose a low risk of future substance
     abuse. (check if applicable)
4)   0 You must make restitution in accordance with 18 U.S.c. !is 3663 and 3663A or any other statute authorizing a sentence of
     restitution. (check if applicable)
5)   You must cooperate in the collection of DNA as directed by the probation ollicer.
6)   0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. !i 20901, el seq.) as
     directed by the probation oflicer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
     reside, work. are a student, or were convicted of a qualifying offense. (check if applicable)
7)   0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page
                                  B.       STANDARD CONDITIONS                        OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
otlicers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

I)   You must report to the probation office in the federal judicial district \\-'here you are authorized to reside within 72 hours of your
     release from imprisonment. unless the probation officer instructs you to report to a different probation office or within a difTerent
     time frame.
2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you l11ustreport to the probation officer as instructed.
3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
     the court or the probation ollicer.
4)   You must answer truthfully the questions asked by your probation officer.
5)   You must live at a place approved by the probation ollicer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notitY the probation officer at least 10 days before the change. lfnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6)   You must allow the probation officer to visit you at any time at your home or elsewhere. and you must permit the probation officer
     to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation ollicer excuses
     you from doing so. If you plan to change where you \",'ork or anything about your work (such as your position or your job
     responsibilities), you must notify the probation ollicer at least 10 days before the change. IfnotitYing the probation ollicer at least
      10 days in advance is not possible due to unanticipated circumstances. you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony. you must not knowingly commun!cate or interact with that person without first getting the permission of the
     probation officer.
                           Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 4 of 6

Shl.oct4 ~ Judg.ment in a Criminal   C<l'iCwith Supl."rviscd Release (Rev. 12/2(19)                                        Judgml."nt Page 4 of 6
 DEFENDANT:             Marlyn Nelson                                                               CASE NUMBER: RDB-I-19-CR-00059-00 I


9)    If you are arrested or questioned by a law enforcement omcer, you must notify the probation omcer within 72 hours.
10) You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., anything that
     was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
     tasers).
II) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
121 If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notilY the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13) You must follow the instructions of the probation omcer related to the conditions of supervision.


                                                           C. SUPERVISED RELEASE
                                                           ADDITIONAL CONDITIONS


      •    You must participate in a substance abuse treatment program and follow the rules and regulations of that
           program. The probation officer will supervise your participation in the program (provider, location,
           modality, duration, intensity, etc.).
     •     You must submit to substance abuse testing to determine if you have used a prohibited substance. You
           must not attempt to obstruct or tamper with the testing methods.
     •     You must provide the probation officer with access to any requested financial information and authorize
           the release of any financial information. The probation office may share financial information with the
           U.S. Attorney's Office.
     •     You must participate in an educational services program and follow the rules and regulations of that
           program. Such programs may include high school equivalency preparation; English as a Second
           Language classes, and other classes designed to improve your proficiency in skills such as reading,
           writing, mathematics, or computer use.
     •     You must participate in a vocational services program and follow the rules and regulations of that
           program. Such a program may include job readiness training and skills development training.
     •     You must participate in a mental health treatment program and follow the rules and regulations of that
           program. The probation officer. in consultation with the treatment provider, will supervise your
           participation in the program (provider, location, modality, duration, intensity, etc.).




U,S. Probalion       Office Use Only

A U.S. probation officer has instructed me on the conditions specilied by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Ol'erview of Probation and Supen'ised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                 _   Date ---------
                          Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 5 of 6

Sheet 5. Part A - Judgment in a Criminal Ca~ewith Super•.iscd Release (Re ••.. 12(2019)                                                    Judgment Page 5 of 6
 DEFENDANT:            Marlyn Nelson                                                                        CASE NUMBER: RDB-I-19-CR-00059-00             I


                                                CRIMINAL                MONETARY                   PENALTIES
            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 5B.

                                 Assessment                     Restitution                    Fine         A VAA Assessment*        .JVTA Assessment**
 TOTALS                               SIOO.OO                           $.00                   S.OO                          $.00

       o    CVB Processing Fee $30.00


       o    The l.ktermination of res Iii ution is deJCrred until _____             . An Amended Judgmell1 in a Criminal Case (AO 245C)
                                                                                    will be entered after such determination.

       o    The defendant must make restitution (including community                   restitution) to the following   payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.c. ~ 3664(i), all nonfederal
           victims must be paid before the United States is paid.
              Name of Payee                  Total Loss***                  Restitution Ordered               Priority or Percentage




   TOTALS                                  $                                           s              $0.00


   o       Restitution amount ordered pursuant to plea agreement
                                                                                -----------
   o       The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full
           before the fifteenth day after the date of the judgment, pursuant to 18 USc. ~ 3612(1). All of the payment options on Sheet 6
           may be subject to penalties for delinquency and default, pursuant to 18 U.S.c. ~ 3612(g).

   o       The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

           o    the interest requirement is waived for the              0    fine         o   restitution

           o    the interest requirement for the           0     fine       o       restitution is modified as follows:

   *  Amy. Vicky. and Andy Child Pornography Victim Assistancc Act 01'2018. Pub. I.. No. 115-299.
   ** Justice for Victims ofTraflicking   Act 01'2015. Pub. I.. No. 114-22
   ** * Findings for the total amount of losses arc rcquircd under Chapters 109A. 110. I lOA. and II3A of Title IR for olTenscs committed on or
   after September 13. I 99-t. hut bcforc April 23. 1996.
                         Case 1:19-cr-00059-RDB Document 32 Filed 02/06/20 Page 6 of 6
Shl'1:t 6 • Judgmcnl in a Criminal Case wilh Supcn:iscd Release (Rev. 12/2019)                                                         Judgment Page 6   or 6
    DEFENDANT:        Marlyn Nelson                                                                   CASE NUMBER: RDB-I-19-CR-00059-00                  I


                                                       SCHEDULE OF PAYMENTS
       Payment of the total fine and other criminal monetary penalties shall be due as follows:

A      121 Special Assessment shall be deducted from federal prison wages once the defendant is transferred to a federal facility.


B      0 $            immediately, balance due (in accordance with C, D. or E): or

C      0 Not later than               : or

D      0 Installments to commence                     day(s) aller the date of this judgment.

E      0 In           (e.g. equal weekly. manth(v. quarterly) installments of $                  over a period of            year(s) to commence when
           the defendant is placed on supervised release.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

Unless the court expressly orders othenvise, if this judgment imposes a period of imprisonment, payment of criminal monetary penalties
shall be due during the period of imprisonment. All criminal monetary penalties. except those payments made through the Bureau of
Prisons Inmate Financial Responsibility Program, are to be made to the Clerk of the Court.

o    NO RESTITUTION   OR OTHER FINANCIAL                             PENALTY SHALL BE COLLECTED                 THROUGH         THE INMATE
FI:'oIANCIAL RESPONSIBILITY  PROGRAM.

If the entire amount of criminal monetary penalties is not paid prior to the commencement of supervision, the balance shall be paid:

      o    in equal monthly installments during the term of supervision: or

      o    on a nominal payment schedule of $                     per month during the teml of supervision.

The U.S. probation officer may recommend a modification of the payment schedule depcnding on the defendant's                        financial
circumstances.


Special instructions regarding the payment of criminal monetary penalties:

o     Joint and Several

    Case Number
    Defendant and Co-Defendant
    Names (including defendant                                                    Joint and Several            Corresponding Payee,
    flumher)                                         Total Amount                      Amount                       if appropriate




o     The defendant shall pay the cost of prosecution.

o     The defendant shall pay the following court cost(s):

121 The defendant shall forfeit the defendant's interest in the following property to the United States:
    A Velocity Firearms. VMAC9, 9 millimeter caliber semiautomatic pistol with serial number PV I0750.

Paynu:nts shall be applied in the following order: (I) asscssmenl, (2) restitution principal. (3) restitution interest. (4) A VAA assessment. (5)
line principal. (6) line interest. (7) community restitution. (X) JVTA assessment. (9) penalties. and (10) costs, including cost of prosecution
and coun costs.
